DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3 and 5 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0019215 A1) in view of Allore (US 9,467,548 B1).

Regarding Claim 1, Wang discloses an electronic device (Fig 2-6) comprising: a foldable housing (211,212,213) configured to comprise: a hinge structure (213; [0030]), a first housing structure (211) that has a first face (face of 211 with 220) that is connected to the hinge structure (213) and is directed in a first direction (direction away from 220), a second face (unseen surface of 211 away from 220) that is directed in a second direction (direction away from 220) opposite to the first direction, and a first lateral member (sidewall of 211) that at least partly surrounds a space between the first face (surface of 211 at 220) and the second face (surface of 211 away from 220), and a second housing structure (212) that has a third face (surface of 212 with 220) that is connected to the hinge structure (213) and is directed in a third direction (away from 220 and 212), a fourth face (surface of 212 opposite of 220) that is directed in a fourth direction (away from 220) opposite to the third direction, and a second lateral member (sidewall of 212) that at least partly surrounds a space between the third face (surface of 212 with 220) and the fourth face (surface of 212 away from 220), and that is folded about the hinge structure (213) onto (see Fig 3) the first housing structure (211), wherein the first lateral member (sidewall of 211) provides a first lateral face (lateral sidewall of 211 not seen in Fig 2, away from the viewer) and a second lateral face (lateral sidewall of 211 toward the viewer) that are directed opposite to each other, and a third lateral face (lateral sidewall of 211 towards the left and up in Fig 2) that is 
Wang does not disclose at least one electrical path disposed in a recess formed in the first magnet.
Allore teaches of an electronic device (Fig 1-6) comprising at least one electrical path (600) disposed in a recess (aperture in 511) formed in a first magnet (511).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Wang, comprising at least one electrical path disposed in a recess formed in the first magnet as taught by Allore, in order to transfer signals, in order to provide connection to printed 

Regarding Claim 16, Wang in view of Allore teaches the limitations of the preceding claim and Wang further teaches the electronic device (Fig 2-6), wherein, when viewed above (see Fig 4) the second face (unseen surface of 211 away from 220), the first magnet (231) does at least partly overlap the display (220 extends across all of the unfolded surface and thus would overlap the magnets).

Regarding Claim 17, Wang in view of Allore teaches the limitations of the preceding claim and Wang further teaches the electronic device (Fig 2-6), wherein, when viewed above (see Fig 4) the fourth face (surface of 212 away from 220), the second magnet (232) does at least partly overlap the display (220 extends across all of the unfolded surface and thus would overlap the magnets).

Regarding Claim 18, Wang in view of Allore teaches the limitations of the preceding claim and Allore further teaches the electronic device (Fig 1-6), wherein one face of the first magnet (511) directed in the first direction (upward direction in Fig 5-6) is different in shape from one face of the second magnet (505) directed in the third direction (downward direction in Fig 5-6).

Regarding Claim 20, Wang in view of Allore teaches the limitations of the preceding claim and Allore further teaches the electronic device (Fig 1-6), wherein the at least one electrical path (600) includes a flexible printed circuit board (FPCB) (517) that is electrically connected to a key input device (519).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0019215 A1) in view of Allore (US 9,467,548 B1) as applied to claim 1 above and further in view of Szeto (US 9,363,904 B1).

Regarding Claim 2, Wang in view of Allore teaches the limitations of the preceding claim.
Wang does not disclose the electronic device, further comprising: a first battery disposed between the first face and the second face, wherein, when viewed above the second face, the first magnet is disposed between the third lateral face and the first battery.
Szeto teaches of a device (Fig 2) of claim 1, comprising: a first battery (10; Column 4, lines 1-20) disposed between a first face (upper surface of 100 in Fig 2B) and a second face (lower surface of 100 in Fig 2B), wherein, when viewed above the second face, a first magnet (120) is disposed between a third lateral face (side surface of 100) and the first battery (10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Wang in view of Allore, further comprising: a first battery disposed between the first face and the second 

Regarding Claim 4, Wang in view of Allore teaches the limitations of the preceding claim.
Wang does not disclose the electronic device, further comprising: a second battery disposed between the third face and the fourth face, wherein, when viewed above the fourth face, the second magnet is disposed between the sixth lateral face and the second battery.
Szeto teaches of a device (Fig 2), comprising: a first battery (10; Column 4, lines 1-20) disposed between a first face (upper surface of 100 in Fig 2B) and a second face (lower surface of 100 in Fig 2B), wherein, when viewed above the second face, a first magnet (120) is disposed between a third lateral face (side surface of 100) and the first battery (10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Wang in view of Allore, further comprising: a second battery disposed between the third face and the fourth face, wherein, when viewed above the fourth face, the second magnet is disposed between the sixth lateral face and the second battery as taught by Szeto, in order to provide a modular system, fit a standardized electronic device, and provide .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0019215 A1) in view of Allore (US 9,467,548 B1) as applied to claim 1 above and further in view of Hobson (US 7,889,139 B2).

Regarding Claim 19, Wang in view of Allore teaches the limitations of the preceding claim.
Wang does not disclose the electronic device, wherein the at least one electrical path includes a coaxial cable.
Hobson teaches of a device (Fig 1-25), wherein at least one electrical path (Abstract, Column 14, lines 59-68; “coaxial cable such as cable 56A or other transmission line path may be used to feed antenna 72”) includes a coaxial cable (56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Wang in view of Allore, wherein the at least one electrical path includes a coaxial cable as taught by Hobson, in order to feed an antenna, route a radio frequency, interconnect a transceiver and handle cellular telephone information (Hobson, Column 2, lines 50-60, Column 13, lines 13-26, Column 14, lines 59-68).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896